Exhibit 10.2

FOURTH AMENDMENT TO

THE PROGRESSIVE CORPORATION

EXECUTIVE SEPARATION ALLOWANCE PLAN

(2006 AMENDMENT AND RESTATEMENT)

WHEREAS, The Progressive Corporation Executive Separation Allowance Plan
(“Plan”) is currently maintained pursuant to the 2006 Amendment and Restatement
and three amendments thereto; and

WHEREAS, it is deemed desirable to amend the Plan further;

NOW, THEREFORE, effective January 1, 2013, the Plan is hereby amended as set
forth below:

 

  1. Section 3.5 of the Plan is amended and restated hereby in its entirety to
provide as follows:

“3.5 Notwithstanding anything herein to the contrary, no separation allowance
payments shall be made under this Plan to any Eligible Employee later than two
and one-half months following the end of the year in which the Eligible
Employee’s Separation Date occurs.”

 

  2. Except as expressly set forth in this Amendment, the terms and provisions
of the Plan shall remain entirely unchanged and continue in full force and
effect.

IN WITNESS WHEREOF, the Company has hereunto caused this Amendment to be
executed by its duly authorized representative as of the 1st day of January,
2013.

 

The Progressive Corporation By:   /s/ Charles E. Jarrett Title:   Vice President